DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/980,059 filed September 11, 2020. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a preparation method of a two-dimensional AlN material comprising: (3) transferring a graphene layer to the substrate layer to achieve van der Waals bonding; (4) annealing the substrate: putting the substrate obtained in step (3) into an annealing chamber, and annealing the substrate at 950°C to 1050°C to obtain an atomically flat surface of the substrate; (5) transferring the substrate/graphene obtained in step (4) to an MOCVD growth chamber, and introducing Hz to open the graphene layer and passivate the surface of the substrate; wherein the specific process parameters are as follows: the substrate is heated to reach a temperature of 900°C to 1000°C, the flow rate of H2 is maintained at 80-100 sccm, and the time for H2 introduction is 5-10 min; and (6) using the MOCVD process to grow a two-dimensional AIN layer; specifically, TMAI and NHs3 are introduced at a substrate temperature of 900°C to 1000°C to act on the surface of the substrate, so that Al and N atoms enter between the graphene layer and the substrate layer and react to form AIN; wherein the flow rates of TMAI and NHsz are kept at 200-300 sccm and 10-30 sccm, respectively, and the time for the introduction of TMAI and NHs3 is 40-60 s, so as to obtain the two-dimensional AIN material, in combination with the other limitations of claim 1. Claim 2-12 are also allowed base don their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jo (Pre-Grant Publication 2017/0250308)
Azize (Pre-Grant Publication 2015/0349064)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818